Citation Nr: 0813526	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-41 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a hernia condition.

2.  Entitlement to service connection for bilateral foot 
pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

Procedural history

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and August 2005 decisions by the RO.  
In the June 2005 decision, the RO denied service connection 
for a hernia condition, bilateral foot pain, and bilateral 
hearing loss.  In the August 2005 decision, the RO denied 
service connection for  tinnitus. 

On May 24, 2007, the veteran, who had not requested a Board 
hearing in his October 2005 substantive appeal, made a 
belated request for a personal hearing.  
By a letter dated August 6, 2007, the Board denied the 
veteran's late request for a hearing because he had not 
provided good cause for requesting a hearing.  
See 38 C.F.R. § 20.1304 (2007).  Although the letter offered 
the veteran the opportunity to provide good cause, he did not 
further respond.

The issues of entitlement to service connection for bilateral 
foot pain, bilateral hearing loss, and tinnitus are addressed 
in the REMAND portion of the decision below, and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, D.C.




FINDINGS OF FACT

1.  The veteran underwent hernia repair surgery in October 
1993; the medical evidence of record does not indicate that 
he has any residuals thereof, nor does he have a hernia.

2.  A preponderance of the competent medical evidence 
supports the conclusion that there is no connection between 
the 1993 hernia repair procedure and the veteran's active 
military service thirty years earlier.


CONCLUSION OF LAW

Residuals of hernia surgery were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a hernia condition.

The veteran seeks entitlement to service connection for a 
hernia condition.  
In essence, he contends that he experienced groin pain in 
service, and that this 
was related to hernia surgery he underwent in 1995.

As is discussed elsewhere in this decision, the issues of 
service connection for bilateral foot pain, bilateral hearing 
loss, and tinnitus are being remanded for further 
development.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.  



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of service connection for 
a hernia condition currently being decided on appeal.  The 
Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated March 25, 2005, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  The March 2005 
letter further emphasized: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them. It's still your 
responsibility to support your claim with appropriate 
evidence"

The March 2005 VCAA letter also instructed the veteran to 
send any evidence that he had in his possession.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the March 2005 VCAA letter.  The veteran was provided 
specific notice of the Dingess decision in a letter dated 
July 24, 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the July 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In any event, because the veteran's claim of service 
connection for a hernia condition is being denied, the 
matters of degree of disability and effective date are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, that of service connection for a hernia condition, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient medical treatment records, private treatment 
records, and his service medical records.  

The Board notes that the veteran was not provided a VA 
examination in connection with his claim of service 
connection for a hernia condition.  No examination is 
required because he veteran has not presented evidence either 
of a current disability or in-service disease or injury.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of a hernia, nor is there any indication that any residuals 
of the veteran's 1995 hernia surgery exist..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. 

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. See 38 C.F.R. § 3.303(b) (2007); Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997). 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The veteran's contentions

The veteran essentially contends that he had a hernia 
condition that was first manifested in service during 1962, 
and progressed until he had to undergo bilateral inguinal 
hernia repair in October 1993.  He has not specifically 
contended that he has a current hernia disability, nor has he 
contended that he suffers from residuals of the October 1993 
hernia repair surgery.

Discussion

In the interest of clarity, a Hickson analysis will be 
employed.

With respect to Hickson element (1), current disability, the 
record shows no current residual disability due to the 
bilateral inguinal hernia repair surgery that the veteran 
underwent during October 1993.  A treatment note by his 
surgeon made in November 1993, one month after the hernia 
repair surgery, stated that the wounds had healed nicely, and 
no evidence of difficulty was noted.  

The veteran has made no claim of current residual disability.  
The record since November 1993 reveals no residual 
disability.  Specifically, an April 2004 private medical 
record indicated that the veteran "used to have a hernia 
that he had repaired many years ago."  On examination, no 
hernias were identified.  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

In this case, there is no competent medical evidence of a 
current hernia.  Moreover, a careful review of the medical 
evidence indicates that the 1993 hernia repair surgery was 
successful, with no subsequent complaints on the part of the 
veteran and no physical findings of any residuals..

Thus, there is no competent medical evidence that establishes 
that the veteran has a hernia or a hernia-related disability.  
Service connection is accordingly not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

For the sake of completeness, the Board will also address 
Hickson elements (2) and (3).  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide in the alternative].

With respect to Hickson element (2), evidence of in-service 
occurrence or aggravation of a disease or injury, the 
veteran's service medical records reveal complaints of groin 
pain in March 1962, April 1962, and June 1962.  The 
diagnostic impression was muscle strain.  [In a December 1978 
decision, the RO denied the veteran's claim of service 
connection for groin pain.]

Crucially, although the veteran was evidently carefully 
evaluated for hernias in service, none were identified.  

The veteran himself contends that he had a hernia in service.  
Implicit in his presentation is the contention that such 
hernia was misdiagnosed as muscle strain by service medical 
personnel. 

In support of his claim, the veteran has presented a June 
2005 statement by his mother, V.S., who stated that he had 
hernias when he returned from service in 1963.  V.S. stated 
that "as far as she knew, he went to service with no 
problems, but came home with 2 pulled spots, the starting of 
hernias which later had to be repaired." 

Although the veteran asserts that his difficulties with 
hernias existed since service, and that the statement of V.S. 
indicates that he returned from service with abdominal 
"pulled spots", the record does not establish that either 
has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See, 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(a lay person is not competent to offer opinions that require 
medical knowledge); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered by the veteran and his 
mother are not competent medical evidence and do not serve to 
establish the in-service existence of a hernia.

Thus, element (2) has also not been satisfied, and the 
veteran's claim additionally fails on that basis.

Hickson element (3) requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  In the absence of either a current 
disability or an in-service hernia, medical nexus is an 
impossibility.  Indeed, the record does not contain a medical 
nexus statement.   

The veteran has contended, in substance, that he had problems 
with hernias continually after service.  The Board is of 
course ware of the provision concerning continuity of 
symptomatology, 38 C.F.R. § 3.303(b), which has been 
discussed in the law and regulations section above.  

Any contention of the veteran and his mother regarding 
continuous hernia symptoms after service are not consistent 
with the objective medical evidence in the record.  While he 
complained of groin pain in service, he was not diagnosed 
with a hernia in service.  Although he complained of 
continued groin pain after service, the veteran was not 
diagnosed with hernia by his own private doctor or a VA 
examiner. The veteran's private doctor, in an August 1978 
report of examination, made no diagnosis relating to the 
veteran's complaints of groin pain, and noted that his 
examination of the abdomen was negative.  In December 1978, a 
VA examiner diagnosed the veteran with bilateral groin pain 
of unknown etiology.  The examiner noted that the veteran had 
some tenderness in the inguinal areas bilaterally, but no 
abnormalities were palpable.  

The veteran was not in fact diagnosed with bilateral hernias 
until October 1993, some 30 years after service.  

Although not disbelieving the veteran's complaints of groin 
pain throughout the years, the Board finds that his 
statements, and those of his mother, concerning hernias after 
service lack credibility and probative value.  As discussed 
above, neither the veteran or his mother have the requisite 
skill to render medical diagnoses.  See Espiritu, supra.  

To the extent that the veteran (or his mother) may be deemed 
competent to report on their own observations of his groin 
area, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Board finds such to be outweighed by the utter 
lack of medical evidence of hernias until thirty years after 
service.  In particular, the two negative examinations in 
1978 are fatal to the veteran's contention as to continuity 
of symptomatology.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]. 

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
made clear that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.  See 
Voerth, 13 Vet. App. 117, 120-1 [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, element (3) has also not been satisfied.

Therefore, based on the foregoing medical evidence, Hickson 
element (1) is not met because there is no showing of any 
current residual disability from the October 1993 bilateral 
hernia repair surgery.  Hickson element (2) is not met 
because the veteran was never diagnosed with a hernia in 
service.  Hickson element (3), a nexus with service, to 
include continuity of symptoms after service is manifestly 
not met; hernias were not diagnosed until 1993, thirty years 
after service.  

Therefore, a preponderance of the evidence of record is 
against a grant of service connection for a hernia condition.  
The veteran's claim is denied.


ORDER

Service connection for a hernia condition is denied.


REMAND

For reasons expressed immediately below, the Board finds that 
the three remaining issues on appeal must be remanded for 
additional evidentiary development.



2.  Entitlement to service connection for bilateral foot 
pain.

The veteran's September 1961 induction physical examination 
notes that he entered military service with pes planus.  
Treatment records from the veteran's podiatrist for the 
period from February 2001 to September 2004 show that the 
veteran has experienced foot disorders which have caused 
painful feet, difficulty walking, and the need to wear 
orthotics.  These foot problems include revision of a left 
foot heel spur, excision of exostosis of the distal medial 
aspect of the fifth right toe, recurrent exostosis on the 
fifth right toe, and plantar faciitis/fibromatosis of the 
right foot (but evidently not pes planus).  

This issue presents certain medical questions which cannot be 
answered by the Board itself   See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the recently identified foot disabilities and 
the veteran's period of active service.  In addition, there 
is the matter of whether pes planus still exists and if so 
was it aggravated during or due to military service.  These 
questions must be addressed by an appropriately qualified 
health care provider.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

3 .  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

The veteran contends that he was exposed to excessive levels 
of noise in service, and that he has had hearing loss and 
tinnitus since service.  

The record shows that the veteran has been diagnosed with 
bilateral hearing loss and tinnitus.  He has submitted an 
opinion from a licensed hearing aid specialist, who stated 
that the veteran's hearing loss and tinnitus were as likely 
as not to have been caused by noise exposure in service.  

A remand is needed in order to obtain a VA audiometric 
examination and an opinion as to the likelihood that any 
current hearing loss and/or tinnitus is related to the 
claimed noise exposure in service.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  The veteran should specifically 
be asked for a release to obtain 
treatment records from his podiatrist, 
Dr. M.W. from September 2004.  Any 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.

2.  VBA should schedule the veteran for 
an examination in order to determine the 
nature of any current foot disorder and 
the relationship, if any, of such to his 
military service.  An opinion must be 
provided as to the following questions:

a.  Does the veteran have a current 
foot disability?  Please identify any 
disability found.  

b.  Is it at least as likely as not 
any current disability of the feet can 
be attributed to his period of active 
service?

c.  Did any foot disability pre-exist 
his entry into active military service 
in September 1961?  If so, did such 
disability undergo a chronic or 
permanent increase in severity during 
or due to the veteran's period of 
active military service in from 
September 1961 to September 1963?

A report should be prepared and 
associated with the veteran's VA claims 
folder. 

3.  VBA should schedule the veteran for 
an audiological examination.  The 
examiner should determine whether the 
veteran has a current hearing disability, 
including tinnitus.  If it is determined 
that he does have such a disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any currently noted hearing loss 
and/or tinnitus can be attributed to his 
period of active military service.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

4.  After undertaking any other 
development deemed appropriate, VBA 
should readjudicate these issues.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  The record should then be 
returned to the Board for further review, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


